Citation Nr: 0819669	
Decision Date: 06/16/08    Archive Date: 06/25/08

DOCKET NO.  07-06 565A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a service connection for post-traumatic stress 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Watson, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
April 1943 to April 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

In June 2008, the Board granted a motion to advance the case 
on the docket due to the veteran's age.  38 U.S.C.A. § 7107; 
38 C.F.R. § 20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The veteran is seeking service connection for post-traumatic 
stress disorder.  Symptoms of post-traumatic stress disorder 
have been documented by VA, beginning in 2003.  

Service records show that the veteran's military occupational 
specialty was airplane and engine mechanic.  The veteran 
arrived in the European Theater in October 1944. 

In July 2004, the veteran submitted a statement alleging that 
his in-service stressors included (1) witnessing a B-17 
bomber "go down with a crew and WACs," while he was 
stationed at the "8th Airforce Base" in Bovington, England, 
in November or December 1944, and (2) running for his life to 
a bomb shelter during an air raid warning. 



In January 2007, the RO determined that the veteran had not 
provided sufficient information to enable the service 
department to attempt verification of the alleged in-service 
stressors, and no attempt to verify the alleged in-service 
stressors was made. 

The Board disagrees.  The veteran has provided sufficient 
information, pertaining to the in-service stressors, to make 
for a meaningful search of credible supporting evidence that 
the claimed in-service stressors occurred. 

Accordingly under the duty to assist, further evidentiary 
development is needed, and the case is REMANDED for the 
following action.

1. Ask the U.S. Army and Joint Services 
Records Research Center for the unit 
history, lessons learned, or other 
documents of the 1402 AFFBU (Army Air 
Force Base Unit), EDATC (Europe) of the 
8th Air Force at Bovington, England from 
November to December 1944 and whether 
there is any record of a B-17 crash at 
the base with causalities including Army 
personnel. 

Also ask the U.S. Army and Joint Services 
Records Research Center whether there are 
records of air raids at Bovington, 
England during the period from December 
1944 to February 1945 

2. If any in-service stressor is 
verified, then schedule the veteran for a 
VA examination to determine if he has 
post-traumatic stress disorder due to the 
verified in-service stressor. The claims 
folder must be made available to the 
examiner for review.



3. After the above development is 
completed, adjudicate the claim. If the 
benefit sought is denied, provided the 
veteran a supplemental statement of the 
case and return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

